Citation Nr: 1455708	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-29 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sciatica affecting the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran has likely had sciatica affecting both lower extremities since military service.


CONCLUSION OF LAW

The Veteran has sciatica affecting both lower extremities that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To prevail on a claim of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record contains a current diagnosis of sciatica and lumbar pain.  See e.g., November 2012 VA physical therapy record.  Additionally, the Veteran's service treatment records show treatment for sciatica in June 1984 and additional complaints of back pain in June 1983.  His July 1984 separation examination shows a diagnosis of sciatica.  The remaining question is whether there is a nexus between his in-service sciatica and current disability.

The Veteran has been provided a January 2010 examination in conjunction with this claim.  That examiner opined that it was less likely as not that the Veteran's current sciatica was caused by or the result of his military service, noting that there was no documentation of a lumbar spine injury in service.  

Although no lumbar spine injury was noted in service, there is a well-documented in-service diagnosis of sciatica that the January 2010 opinion fails to address.  

The Veteran has provided lay evidence of a nexus.  He is competent to provide lay evidence of his symptoms and to state that the same symptoms both began in service and have continued since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that the Veteran is competent to provide lay testimony describing symptoms which support a later diagnosis by a medical professional).  He has reported that his current pain is the same pain that began during his active duty military service.  This report of continued symptoms was corroborated by his ex-wife in her March 2009 letter, wherein she stated that she served with the Veteran when he injured his back falling down a ladder and that he complained of pain throughout their marriage.  Moreover, the Board does not find cause to question the Veteran's credibility with regard to the onset of these symptoms.  As such, he has provided lay evidence that supports his claim.  This lay evidence is more persuasive than the VA examiner's opinion, which does not address the in-service report of sciatica or the Veteran's statements regarding continued problems since service.  Consequently, the Board is persuaded that the Veteran's current sciatica had its onset during his period of military service.



ORDER

Service connection for sciatica affecting both lower extremities is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


